Citation Nr: 1225257	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of zero percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2009 rating decision of the VA Regional Office in Waco, Texas that, among other things, granted service connection for headaches, evaluated as noncompensably disabling from November 5, 2008.

The Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge sitting at Waco, Texas.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that symptoms associated with service-connected headaches are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  She presented testimony at a personal hearing in June 2011 to the effect that her headaches had worsened since a prior VA examination, with symptoms that made her irritable, annoyed and unable to bear light and inability to concentrate.  The Veteran stated she had headaches at least twice week and that they lasted for six hours or more, and sometimes continued for a day or two.  She related that she received treatment from a private chiropractor whom she saw every week or two, and that her primary physician prescribed medication for her symptoms.  The appellant testified that headaches affected her home environment and her relationship with her family.

The record reflects that the Veteran was last examined for VA compensation and pension purposes in June 2009.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); See also VAOPGCPREC 11-95 and Green v. Derwinski, 1 Vet.App. 121 (1991).  As such, the appellant should be scheduled for a current VA examination for headaches.  

The Veteran testified on personal hearing in June 2011 that her private primary physician, Dr. C. Powell, prescribed medication for headache pain and that she received chiropractic therapy from Dr. L. Pittmon to minimize her symptoms.  The record does not contain any clinical evidence from Dr. Powell, nor does it appear that any has been requested or secured.  There is a June 2011 treatment summary letter from Dr. Pittmon indicating that the appellant began seeing her in February 2010, but the actual clinical data from which her findings and determination are based are not of record.  This information should be requested and associated with the claims folder.  Such records are necessary to compare longitudinal headache complaints and symptoms relative to the rating criteria for a higher disability evaluation in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and provide the appellant with updated VCAA notice pertaining to a higher rating for headaches.

2.  Contact the Veteran and request that she provide authorization to request clinical records dating back to the inception of treatment for headaches from Drs. Powell and Pittmon.  After securing the necessary releases, request this information and associate with the claims folder.  

3.  Following a reasonable time for receipt of the above, schedule the Veteran for a VA examination to determine the severity of her service-connected headaches.  The claims folder must be made available to the examiner prior to evaluation.  Following physical examination and review of the evidence, the examiner should provide an opinion as to whether the appellant's headaches are prostrating in nature and if so, whether the prostrating attacks have occurred on average once in two months over the last several months, occurred an average of once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  The clinical findings should be reported in detail.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


